UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JENNIFER WORTHINGTON,
ALEXANDRA WORTHINGTON, and
MASSIMO TASSAN-SOLET,

                          Plaintiffs,               18 Civ. 12113 (KPF)

                   -v.-                           OPINION AND ORDER

JETSMARTER, INC., DAVID SHERIDAN,
and JOHN DOES 1-4,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs are former customers of Defendant JetSmarter, Inc.

(“JetSmarter”), a travel services company. In 2018, JetSmarter modified its

membership agreement to remove some of the services that had been available

to Plaintiffs in prior years. In response, Plaintiffs — and many other former

JetSmarter members around the country — filed suit against JetSmarter and

certain of its employees. Some former JetSmarter members settled their claims

against JetSmarter in a class-wide arbitration in Florida. Plaintiffs here opted

out of that class and seek to litigate their claims separately. However, as it has

done in many other cases brought by former members, JetSmarter moves here

to compel arbitration, relying on an arbitration provision in its Membership

Agreement. For the reasons set forth in the remainder of this Opinion,

Defendants’ motion to compel arbitration is granted and the instant action is

stayed.
                                     BACKGROUND 1

A.    Factual Background

      JetSmarter is a Florida-based corporation that purports to offer its

members travel deals on private jets and helicopters. (Compl. ¶ 4). Plaintiffs

are three citizens of the state of New York and former JetSmarter members.

(Id. at ¶¶ 3, 8). In February 2016, after seeing advertising materials for

JetSmarter, Plaintiffs contacted JetSmarter representative David Sheridan. (Id.

at ¶ 7). Sheridan advised Plaintiffs that a JetSmarter membership included

free flights, helicopter rides, and other transportation services. (Id.). Based in

part on those representations, in May 2016, Plaintiffs Jennifer Worthington (“J.

Worthington”) and Massimo Tassan-Solet decided to purchase three “Smart

Memberships.” (Id. at ¶ 8). When they signed up, Plaintiffs paid $9,675 for

each membership, plus an initiation fee of $3,500. (Id.).

      A declaration submitted by Mikhail Kirsanov, the Chief Technology

Officer of JetSmarter, explains the process by which Plaintiffs became

JetSmarter members. (See Kirsanov Decl.). Plaintiffs each signed up for



1     The facts contained in this Opinion are drawn from Plaintiffs’ Complaint (“Compl.” (Dkt.
      #1)); the Declaration of Jenna F. Gushue In Support of Defendants’ Motion to Dismiss
      and Compel Arbitration (“Gushue Decl.” (Dkt. #18)), including the exhibits thereto; the
      Declaration of Mikhail Kirsanov In Support of Defendants’ Motion to Dismiss and
      Compel Arbitration (“Kirsanov Decl.” (Dkt. #19)), including the exhibits thereto; and the
      Declaration Jenna E. Gushue In Further Support of Motion to Dismiss and Compel
      Arbitration (“Gushue Reply Decl.” (Dkt. #24)), including the exhibits thereto.
      For ease of reference, Defendants’ Memorandum of Law in Support of Their Motion to
      Dismiss and Compel Arbitration is referred to as “Def. Br.” (Dkt. #17); Plaintiffs’
      Memorandum of Law in Opposition to Defendants’ Motion to Dismiss and Compel
      Arbitration is referred to as “Pl. Opp.” (Dkt. #22); and Defendants’ Reply in Support of
      Their Motion to Compel Arbitration is referred to as “Def. Reply” (Dkt. #23).




                                              2
JetSmarter’s services through a two-step process. (See id.). First, in early

2016, Plaintiffs created profiles on the JetSmarter mobile application (or “app”).

(Id. at ¶ 5). In the course of creating such profiles, Plaintiffs each toggled a

button indicating their agreement to JetSmarter’s “Terms of Use and Privacy

Policy.” (Id. at ¶¶ 3-6). These policies provided for mandatory binding

arbitration of all disputes. (Id. at ¶ 6; Ex. 2-3).

      Second, in May 2016, Plaintiffs each entered into a Membership

Agreement (the “2016 Membership Agreement”) with JetSmarter. (Kirsanov

Decl. ¶¶ 7-9). When Plaintiffs submitted their payments for their JetSmarter

memberships, they each clicked a checkbox next to the phrase “I ACCEPT

TERMS AND CONDITIONS OF THE MEMBERSHIP AGREEMENT.” (Id. at ¶

10). The text of this phrase was embedded with a hyperlink to the 2016

Membership Agreement. (Id. at ¶ 11). Like the Terms of Use, the 2016

Membership Agreement also contains an arbitration provision, which states:

             Any claim or dispute between the parties and/or
             against any agent, employee, successor, or assign of the
             other, whether related to this Agreement, any of the
             Terms and Conditions or the relationship or rights or
             obligations contemplated herein, including the validity
             of this clause, shall be resolved exclusively by binding
             arbitration by the American Arbitration Association,
             under the Commercial Arbitration Rules and the
             Supplementary Procedures for Consumer Related
             Disputes then in effect, by a sole arbitrator. The place
             of arbitration shall be Broward County, Florida.

(Id. at ¶ 13; Ex. 7 at 10; Ex. 8 at 10; Ex. 9 at 10).

      In May 2017, all three of Plaintiffs’ memberships were automatically

renewed. (Kirsanov Decl. ¶ 15). In March 2018, J. Worthington and Tassan-

                                          3
Solet renewed their memberships after speaking with Sheridan, who

represented to them that there would be no change in the services provided to

them in the coming year. (Compl. ¶ 10; Kirsanov Decl. ¶ 17). 2 Before they

were able to renew their memberships, Plaintiffs were again required to click on

the checkbox next to the phrase “I ACCEPT TERMS AND CONDITIONS OF THE

MEMBERSHIP AGREEMENT.” (Kirsanov Decl. ¶¶ 17-20). This phrase was

hyperlinked to JetSmarter’s Membership Agreement in force at the time (the

“2018 Membership Agreement”). (Id. at ¶ 21). The 2018 Membership

Agreement has a provision titled “DISPUTE RESOLUTION,” which contains an

arbitration provision substantively identical to those in JetSmarter’s 2016 and

2017 Membership Agreements. (Id. at ¶¶ 20-21; Ex. 13-14). Specifically, the

Dispute Resolution provision in the 2018 Membership Agreement states:

              Any claim or dispute between the parties and/or
              against any agent, employee, successor, or assign of the
              other, whether related to this Agreement, any of the
              Terms and Conditions or the relationship or rights or
              obligations contemplated herein, including the validity
              of this clause, shall be resolved exclusively by binding
              arbitration by the American Arbitration Association,

2     Plaintiff Alexandra Worthington attempted to renew her membership in 2018, but
      because her payment did not clear, her membership was not renewed. (Kirsanov Decl.
      ¶ 17). The 2017 Membership Agreement, which is the most recent Membership
      Agreement she entered with JetSmarter, also contains a provision titled “Dispute
      Resolution,” which states, in relevant part:
              Any claim or dispute between the parties and/or against any agent,
              employee, successor, or assign of the other, whether related to this
              Agreement, any of the Terms and Conditions or the relationship or
              rights or obligations contemplated herein, including the validity of
              this clause, shall be resolved exclusively by binding arbitration by
              the American Arbitration Association, under the Commercial
              Arbitration Rules and the Supplementary Procedures for
              Consumer Related Disputes then in effect, by a sole arbitrator. The
              place of arbitration shall be Broward County, Florida.
      (Id. at ¶ 16; Ex. 10 at 11).

                                               4
            under the Commercial Arbitration Rules and the
            Supplementary Procedures for Consumer Related
            Disputes then in effect, which are deemed incorporated
            herein by reference. The place of arbitration shall be
            Broward County, Florida.

(Kirsanov Decl. ¶¶ 18-19; Ex. 11 at 10; Ex. 12 at 10).

      Shortly after Plaintiffs J. Worthington and Tassan-Solet renewed their

memberships in 2018, Plaintiffs found themselves unable to access many of

the services that JetSmarter had previously provided to them. (Compl. ¶¶ 12-

14). Plaintiffs communicated with Sheridan regarding the changes in their

service, but soon realized that, contrary to Sheridan’s representations,

JetSmarter had in fact changed its business model and would no longer offer

free flights. (Id. at ¶ 16). Thereafter, JetSmarter removed all of the benefits of

Plaintiffs’ membership, and despite Plaintiffs’ demands, JetSmarter refused to

return their payment. (Id. at ¶ 18).

B.    Procedural History

      Plaintiffs filed the Complaint in this action on December 21, 2018,

naming JetSmarter, David Sheridan, and four John Doe employees of

JetSmarter as Defendants. (Dkt. #1). The Complaint alleges claims for breach

of contract, violations of the implied covenant of good faith and fair dealing,

unfair trade practices, respondeat superior, and fraud. (Compl. ¶¶ 20-47). On

January 28, 2019, JetSmarter and Sheridan (collectively, “Defendants”)

requested leave to file a motion to dismiss the Complaint and to compel

arbitration. (Dkt. #11). On February 1, 2019, the Court granted Defendants’

request for leave and set a briefing schedule for Defendants’ motion to dismiss


                                         5
and compel arbitration. (Dkt. #13). Defendants moved to dismiss and compel

arbitration on March 1, 2019. (Dkt. #16). Plaintiffs filed their opposition brief

on May 3, 2019. (Dkt. #22). Defendants filed their reply brief on May 10,

2019. (Dkt. #23). Subsequent to filing their reply brief, Defendants filed five

notices of supplemental authority. (Dkt. #26, 28, 29, 30, 31).

                                   DISCUSSION

A.    Applicable Law

      The Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “FAA”), “reflects a

liberal federal policy favoring arbitration agreements and places arbitration

agreements on the same footing as other contracts.” Meyer v. Uber Techs., Inc.,

868 F.3d 66, 73 (2d Cir. 2017) (internal quotation marks and citations

omitted). Section 2 of the FAA provides, “[a] written provision in … a

contract … to settle by arbitration a controversy thereafter arising out of such

contract … shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9

U.S.C. § 2. Section 4 of the FAA allows a party to such an agreement to

petition a district court for an order compelling arbitration where a

counterparty “fail[s], neglect[s], or refus[es] … to arbitrate” under the terms of

an arbitration agreement. Id. § 4. A court ruling on a petition to compel

arbitration must decide two issues: [i] whether the parties agreed to arbitrate,

and, if so, [ii] whether the scope of that agreement encompasses the claims at

issue. See Holick v. Cellular Sales of N.Y., LLC, 802 F.3d 391, 394 (2d Cir.

2015).


                                         6
      In resolving a motion to compel arbitration, the court applies “a standard

similar to that applicable for a motion for summary judgment.” Meyer, 868

F.3d at 74 (internal quotations omitted). “[T]he court considers all relevant,

admissible evidence submitted by the parties and contained in pleadings,

depositions, answers to interrogatories, and admissions on file, together with

affidavits, and draws all reasonable inferences in favor of the non-moving

party.” Id. (internal quotation marks, alterations, and citations omitted). “If

there is an issue of fact as to the making of the agreement for arbitration, then

a trial is necessary.” Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003)

(citing 9 U.S.C. § 4). However, a party opposing arbitration may not satisfy this

burden through “general denials of the facts on which the right to arbitration

depends”; in other words, “[i]f the party seeking arbitration has substantiated

the entitlement by a showing of evidentiary facts, the party opposing may not

rest on a denial but must submit evidentiary facts showing that there is a

dispute of fact to be tried.” Oppenheimer & Co., Inc. v. Neidhardt, 56 F.3d 352,

358 (2d Cir. 1995).

B.    Analysis

      1.    The Parties Formed a Valid Arbitration Agreement

      “The threshold question facing any court considering a motion to compel

arbitration is whether the parties have indeed agreed to arbitrate.” Doctor’s

Assocs., Inc. v. Alemayehu, 934 F.3d 245, 250 (2d Cir. 2019) (internal

quotations and alterations omitted). The question is resolved with reference to

state law. See Meyer, 868 F.3d at 73-74; Bell v. Cendant Corp., 293 F.3d 563,


                                        7
566 (2d Cir. 2002) (“Because an agreement to arbitrate is a creature of

contract … the ultimate question of whether the parties agreed to arbitrate is

determined by state law.”).

      Defendants contend that because the JetSmarter Membership Agreement

contains a Florida choice-of-law provision, Florida law applies to the question

of contract formation. (See Def. Br. 11-12; Kirsanov Decl., Ex. 10-12). In

opposition, Plaintiffs contend that the Court should apply New York law

because Plaintiffs have no connections to Florida and are asserting causes of

action under New York law. (See Pl. Opp. 7-10).

      In diversity of citizenship cases, a federal court deciding questions of

conflict of laws must follow the rules prevailing in the state in which the court

sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Under New

York law, “courts should not engage in any conflicts analysis where the parties

included a choice-of-law provision in their contract.” Ministers & Missionaries

Benefit Bd. v. Snow, 26 N.Y.3d 466, 474 (2015). However, as the Second

Circuit has noted, there is a logical flaw inherent in following a contractual

choice-of-law provision before determining whether the parties have actually

formed the contract in which the choice-of-law clause appears. See Schnabel v.

Trilegiant Corp., 697 F.3d 110, 119 (2d Cir. 2012) (“Applying the choice-of-law

clause to resolve the contract formation issue would presume the applicability

of a provision before its adoption by the parties has been established.”).

      Here, the Court need not decide which state’s law applies, because the

law of New York and Florida is substantially similar on the question of whether

                                        8
the parties have formed an agreement to arbitrate. See Schnabel, 697 F.3d at

119 (“[N]either that court nor this one need resolve this typically thorny choice-

of-law question, because both Connecticut and California apply substantially

similar rules for determining whether the parties have mutually assented to a

contract term.”); Bassett v. Electronic Arts Inc., No. 13 Civ. 4208 (MKB) (SMG),

2015 WL 1298644, at *4 n.4 (E.D.N.Y. Feb. 9, 2015) (“The Court need not

resolve this dispute, to the extent one exists, because the parties have not

identified any meaningful difference between the relevant laws of California and

New York[.]”). Under both New York and Florida law, an arbitration agreement

requires a manifestation of mutual assent to sufficiently definite contract

terms. See Matter of Express Indus. & Term. Corp. v. N.Y. State Dep’t. of

Transp., 93 N.Y.2d 584, 589 (1999) (Under New York law, “[t]o create a binding

contract, there must be a manifestation of mutual assent sufficiently definite to

assure that the parties are truly in agreement with respect to all material

terms.”); Kolodziej v. Mason, 774 F.3d 736, 744 (11th Cir. 2014) (Under Florida

law, “an enforceable contract requires mutual assent as to sufficiently definite

essential terms.”).

      Plaintiffs contend that Defendants cannot prove that Plaintiffs

manifested assent to the Membership Agreements. (See Pl. Opp. 10). They are

wrong. Defendants have provided the Court with evidence sufficient to show

that Plaintiffs indeed manifested assent to JetSmarter’s Membership

Agreements and, by extension, to arbitrate their disputes under those

Agreements.

                                        9
      The Kirsanov Declaration explains that during the process of obtaining

JetSmarter memberships, Plaintiffs indicated their assent to JetSmarter’s

Membership Agreement at least twice. First, when Plaintiffs registered on the

JetSmarter app, they indicated assent to JetSmarter’s terms of use by swiping

a button next to the phrase “I agree to Terms of Use and Privacy Policy.” (See

Kirsanov Decl. ¶ 3(e)). Second, when Plaintiffs submitted payment information

for their memberships, they each clicked on a box next to the phrase “I

ACCEPT TERMS AND CONDITIONS OF THE MEMBERSHIP AGREEMENT” that

was hyperlinked to the Membership Agreement. (Id. at ¶ 10). Kirsanov

testifies — based on his personal knowledge as the person responsible for the

development, implementation, and maintenance of the membership

registration process of JetSmarter’s software application — that Plaintiffs

would not have been able to become JetSmarter members if they had not

clicked the box indicating their acceptance of JetSmarter’s Membership

Agreement. (See id. at ¶¶ 1, 10, 12). His declaration also includes screenshots

of Plaintiffs’ membership invoices for 2016 with Plaintiffs’ names, contact

information, payment amount, and checkmarks in such boxes (see id. at Ex. 4,

5, 6), as well as J. Worthington’s and Massimo Tassan-Solet’s membership

invoices for the renewal of their JetSmarter memberships in 2018 (see id. at

Ex. 13-14). Plaintiffs’ clicks next to JetSmarter’s Membership Agreement

suffice to establish that Plaintiffs assented to the arbitration provision

contained therein. See Meyer, 868 F.3d at 75 (“Courts around the country




                                        10
have recognized that an electronic click can suffice to signify the acceptance of

a contract[.]” (internal quotations and alterations omitted)).

      Undeterred by this evidence, Plaintiffs contend that the making of the

arbitration agreement is in issue, and therefore the Court must hold a trial to

determine whether Plaintiffs agreed to arbitration. (See Pl. Opp. 10-13). To

support this argument, Plaintiffs cast aspersions on the documentary evidence

provided by Defendants. (See Pl. Opp. 10-12). Plaintiffs argue, for instance,

that the Membership Agreements attached to the Kirsanov Declaration have

not been properly authenticated because they are not date-stamped and do not

contain the JetSmarter logo. (Id. at 11). Plaintiffs also argue that Kirsanov is

speculating, without evidence and based only on “experience,” that Plaintiffs

“must have” agreed to JetSmarter’s terms since they paid JetSmarter. (Id. at

11-12). 3 Significantly, however, Plaintiffs have submitted no evidence to the




3     Plaintiffs also contend that “Kirsanov’s Declaration should be disregarded in its entirety
      because it consists of hearsay and it does not fall within any of the hearsay exceptions.”
      (Pl. Opp. 12 n.5). However, hearsay evidence is admissible at the summary judgment
      stage if the materials would otherwise be admissible at trial. See Santos v. Murdock,
      243 F.3d 681, 683 (2d Cir. 2001) (“Affidavits submitted to defeat summary judgment
      must be admissible themselves or must contain evidence that will be presented in an
      admissible form at trial.”). The evidence presented via the Kirsanov Declaration,
      including the steps a user takes to register on the JetSmarter app and information on
      the JetSmarter registration process, and JetSmarter’s records of Plaintiffs’ membership
      invoices is relevant to whether Plaintiffs agreed to JetSmarter’s Membership
      Agreements. See Fed. R. Evid. 401. Further, the declaration is made based on
      Kirsanov’s own knowledge as the Chief Technology Officer of JetSmarter. (See Kirsanov
      Decl. ¶¶ 1-2). The screenshots of the JetSmarter registration process and Plaintiffs’
      Membership Invoices are also admissible evidence that the Court can consider on a
      motion to compel. See, e.g., Starke v. SquareTrade, Inc., 913 F.3d 279, 282-85 (2d Cir.
      2019) (relying on screenshot of amazon.com website and emails in denying motion to
      compel arbitration); Meyer v. Uber Techs., Inc., 868 F.3d 66, 76 (2d Cir. 2017) (relying
      on screenshot of Uber app in granting motion to compel arbitration).

                                             11
Court to rebut or otherwise contradict the facts contained in the Kirsanov

Declaration and its attached exhibits.

      Plaintiffs’ arguments regarding the type and format of Defendants’

evidence do not create a genuine issue of material fact as to whether the

parties entered into an arbitration agreement. Cf. Interbras Cayman Co. v.

Orient Victory Shipping Co., S.A., 663 F.2d 4, 7 (2d Cir. 1981) (“To make a

genuine issue entitling the plaintiff to a trial by jury [under 9 U.S.C. § 4], an

unequivocal denial that the agreement had been made was needed, and some

evidence should have been produced to substantiate the denial.”). 4 When

presented with arbitration agreements in contracts formed online between

companies and their customers, courts routinely rely on affidavits and

declarations (similar to the Kirsanov Declaration) and screenshots (similar to

Exhibits 1, 4-6, and 13-14 of that Declaration) submitted by the company’s

employee describing and depicting how the customer manifested assent to the

company’s arbitration provision. In Selden v. Airbnb, Inc., No. 16 Civ. 933

(CRC), 2016 WL 6476934, at *2-5 (D.D.C. Nov. 1, 2016), for example, in

granting a motion to compel arbitration, the court relied on a declaration from

an Airbnb employee that explained the sign-up process and attached a

rendering of the sign-up page as it would have appeared to the plaintiff at the




4     Plaintiffs themselves cite the summary judgment standard, relevant on a motion to
      compel arbitration, and explicitly acknowledge that “if the moving party adequately
      supports its motion, the burden shifts to the nonmoving party to ‘go beyond the
      pleadings and by her own affidavits, or by the depositions, answers to interrogatories,
      and admissions on file, designate specific facts showing that there is a genuine issue for
      trial.’” (Pl. Opp. 6 (quoting Celotex v. Catrett, 477 U.S. 317, 324 (1986))).

                                             12
time he signed up. Similarly, in Bernardino v. Barnes & Noble Booksellers, Inc.,

No. 17 Civ. 4570 (LAK) (KHP), 2017 WL 7309893, at *6-8 (S.D.N.Y. Nov. 20,

2017), report and recommendation adopted as modified, 2018 WL 671258

(S.D.N.Y. Jan. 31, 2018), the courts relied on a declaration of a Barnes & Noble

employee that attached screenshots of images of the Barnes & Noble website

obtained from the company’s internal quality assurance server to determine

that the parties entered into an agreement to arbitrate.

      In Cordas v. Uber Technologies, Inc., 228 F. Supp. 3d 985, 989 (N.D. Cal.

2017), the court relied on the declaration of an Uber engineer that described

the rider sign-up and registration process and on screenshots of the Uber app

in determining whether the plaintiff had agreed to Uber’s terms and conditions.

As relevant here, the court in Cordas rejected the plaintiff’s argument that the

declaration was insufficient to support Uber’s motion to compel arbitration

because it was hearsay, speculation, and lacked authentication. Id. The court

explained that Cordas “offer[ed] no testimony or evidence regarding what he did

see on his screen, and offer[ed] no evidence to rebut [the Uber engineer’s]

reasoned declaration other than his own conclusory allegations that he never

received notice of the terms and conditions and that [the Uber engineer’s]

declaration is false and inadequate.” Id. at 990 (emphasis in original). Instead,

the court held that the Uber engineer’s declaration was based on personal

knowledge and on records kept by Uber in the ordinary course of business, and

was therefore sufficient to find, as a matter of law, that Cordas had entered

into an arbitration agreement with Uber. Id. at 989-90.

                                       13
      Most notably, in many of the other cases brought against JetSmarter,

courts have granted JetSmarter’s motions to compel based on records very

similar to the one before this Court. See, e.g., Davimos v. JetSmarter, Inc., Civ.

Action No. 18-15144 (MAS) (DEA), 2019 WL 3082643, at *4 (D.N.J. July 15,

2019) (relying on declaration of Mikhail Kirsanov to conclude that “Plaintiff, via

a clickwrap agreement, assented to the terms of the Membership Agreement,

which included the subject arbitration provision”); Porcelli v. Jetsmarter, Inc.,

No. 19 Civ. 2537 (PAE), 2019 WL 2371896, at *4 (S.D.N.Y. June 5, 2019)

(granting JetSmarter’s motion to compel arbitration based on declaration of

Mikhail Kirsanov almost identical to the one submitted in this case); Bachewicz

v. JetSmarter, Inc., No. 18 Civ. 62570-BLOOM/Valle, 2019 WL 1900332, at *2-

3 (S.D. Fla. Apr. 29, 2019) (compelling arbitration where “Defendants describe

in detail the steps that each potential member must complete on JetSmarter’s

mobile application before one can become a JetSmarter member” and “Plaintiff

[did] not dispute that she was a JetSmarter member or the existence of a

contract with JetSmarter”); Laine v. JetSmarter, Inc., No. 18 Civ. 62969-

BLOOM/Valle, 2019 WL 1900339, at *2-3 (S.D. Fla. Apr. 29, 2019) (concluding

that JetSmarter had met its burden to compel arbitration given defendants’

description of the steps each potential member completes on the JetSmarter

mobile application before one can become a JetSmarter member, including the

toggling of an acceptance button, despite plaintiffs’ argument that the

Membership Agreement did not contain a date or name to which plaintiffs

could be tied); Abraham v. JetSmarter Inc., No. 18 Civ. 1647 (WED), 2019 WL

                                        14
1459056, at *5 (E.D. Wis. Apr. 2, 2019) (“The court concludes that the

Abrahams assented to the terms of the Membership Agreement, including the

arbitration provision, when they clicked the ‘toggle button’ next to the phrase, ‘I

ACCEPT TERMS AND CONDITIONS OF THE MEMBERSHIP AGREEMENT.’”).

The Court joins this chorus, and finds similarly that Defendants have met their

burden to show that Plaintiffs formed an arbitration agreement with

Defendants.

      2.      Arbitrability Must Be Decided by the Arbitrator

      The Court next turns to the issue of arbitrability, i.e., whether the claims

at issue in this case fall within the scope of the Membership Agreement. Under

the FAA, threshold questions of arbitrability are presumptively resolved by the

court and not referred to the arbitrator. Doctor’s Assocs., 934 F.3d at 250.

However, parties may contractually agree to delegate such threshold questions

to the arbitrator. See Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S.

Ct. 524, 527 (2019); Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 68-69

(2010). When the parties clearly and unmistakably agree to arbitrate threshold

questions, the courts must respect the parties’ decision as embodied in the

contract. See Henry Schein, 139 S. Ct. at 528 (“This Court has consistently

held that parties may delegate threshold arbitrability questions to the

arbitrator, so long as the parties’ agreement does so by ‘clear and

unmistakable’ evidence.” (quoting First Options of Chicago, Inc. v. Kaplan, 541

U.S. 938, 944 (1995))).




                                        15
      The arbitration provision at issue here expressly delegates the issue of

arbitrability to an arbitrator. The arbitration provisions of the 2017 and 2018

Membership Agreements explicitly state that

             [a]ny claim or dispute between the parties … whether
             related to this Agreement, any of the Terms and
             Conditions or the relationship or rights or obligations
             contemplated herein, including the validity of this
             clause, shall be resolved exclusively by binding
             arbitration by the American Arbitration Association by
             a sole arbitrator under the Commercial Arbitration
             Rules and the Supplementary Procedures for Consumer
             Related Disputes then in effect[.]

(See Kirsanov Decl., Ex. 11-12 (emphases added)). This provision indicates

that the parties clearly and unmistakably delegated the matter of arbitrability

to the arbitrator. 5 Thus, Plaintiffs must be compelled to bring all of their

claims in arbitration. 6


5     The arbitration provision’s reference to the AAA Commercial Rules of Arbitration
      provides an additional reason to conclude that the parties agreed that arbitrability
      issues would be decided by the arbitrator. AAA Commercial Rule 7(a) provides that
      “[t]he arbitrator shall have the power to rule on his or her own jurisdiction, including
      any objections with respect to the existence, scope, or validity of the arbitration
      agreement or to the arbitrability of any claim or counterclaim.” AAA Commercial
      R. 7(a). Where parties explicitly incorporate rules that empower an arbitrator to decide
      issues of arbitrability, the incorporation serves as clear and unmistakable evidence of
      the parties’ intent to delegate such issues to arbitration. See, e.g., Schneider v. Kingdom
      of Thailand, 688 F.3d 68, 72-73 (2d Cir. 2012) (holding incorporation of UNCITRAL
      Arbitration Rules constituted clear and unmistakable evidence of intent to delegate
      arbitrability question to arbitrator); Contec Corp. v. Remote Sol., Co., Ltd., 398 F.3d 205,
      208 (2d Cir. 2005) (holding that arbitration provision stating that “controversy shall be
      determined by arbitration … in accordance with the Commercial Arbitration Rules of
      the American Arbitration Association” evidenced a clear and unmistakable intent to
      delegate arbitrability issues to arbitrator); Shaw Group Inc. v. Triplefine Int’l Corp., 322
      F.3d 115, 122 (2d Cir. 2003) (holding reference to International Chamber of Commerce
      rules constituted clear and unmistakable evidence of intent to delegate arbitrability
      issues to arbitrator); PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1202 (2d Cir. 1996)
      (holding incorporation of NASD rules constituted clear and unmistakable evidence of
      intent to delegate arbitrability issues to arbitrator).
6     Plaintiffs argue that the section of the Membership Agreements titled “CONSTRUCTION”
      creates ambiguity in the contract regarding the delegation of arbitrability issues to the
      arbitrator. (See Pl. Opp. 14-15). The provision states that:

                                              16
      3.     Challenges to the Enforceability of the Membership Agreement
             Are Determined by the Arbitrator

      Finally, Plaintiffs argue that even if they did agree to the terms of the

Membership Agreements, they should not be compelled to arbitrate because

those agreements are unenforceable as unconscionable and illusory. However,

“as a matter of substantive federal arbitration law, an arbitration provision is

severable from the remainder of the contract.” Buckeye Check Cashing, Inc. v.

Cardegna, 546 U.S. 440, 445 (2006). A party’s challenge to a contract as a

whole, or to a provision of the contract other than the arbitration provision,

does not prevent a court from enforcing a specific agreement to arbitrate. Rent-

A-Center, 561 U.S. at 70. It is only when the party resisting arbitration

challenges the validity of the arbitration clause itself that the Court must

resolve such challenge before compelling arbitration. See Buckeye, 546 U.S. at

445-46. When the party raises challenges to the contract generally, the court

must enforce the arbitration provision, leaving any challenge to the validity of

the agreement as a whole for the arbitrator. See Rent-A-Center, 561 U.S. at 72-

75; Preston v. Ferrer, 552 U.S. 346, 353 (2008) (“[A]ttacks on the validity of an



             If any provision of this Agreement is declared by an arbitrator or a
             court of competent jurisdiction to be invalid, illegal, or
             unenforceable, such provision shall be limited or eliminated to the
             minimum extent necessary so that this Agreement should
             otherwise remain in full force and effect.
      (Kirsanov Decl., Ex. 7 at 11; Ex. 8 at 11; Ex. 9 at 11; Ex. 10 at 12; Ex. 11 at 10-11;
      Ex. 12 at 10-11). This separate provision concerns the construction of the Membership
      Agreement as a whole. It does not limit or otherwise impact the arbitration provision,
      which clearly and unmistakably delegates arbitrability issues to the arbitrator.




                                             17
entire contract, as distinct from attacks aimed at the arbitration clause, are

within the arbitrator's ken.”).

      While Plaintiffs title their arguments as challenges to the arbitration

provision specifically (see Pl. Opp. 16, 19), the arguments they make regarding

unconscionability and illusoriness pertain to the Membership Agreements as a

whole. Plaintiffs argue that the Membership Agreements were unconscionable

because: (i) they were offered to Plaintiffs on a take-it-or-leave-it basis (see id.

at 22); (ii) JetSmarter did not return Plaintiffs’ funds when Plaintiffs sought to

cancel their memberships (see id. at 21); and (iii) JetSmarter unilaterally

changed the membership program, stripping Plaintiffs of the benefits of their

bargain (see id. at 22-23). Plaintiffs also argue that the provisions in the

Membership Agreements allowing JetSmarter to modify the terms of such

agreements unilaterally rendered these agreements illusory. (See id. at 17-18).

All of these arguments are challenges to the enforceability of the Membership

Agreements in toto. Plaintiffs do not make any discrete challenges to the

validity of the arbitration provisions specifically. Plaintiffs may, therefore, raise

such arguments in arbitration — but may not use these arguments to avoid

arbitration in the first instance.

      4.     The Case Is Stayed

      Lastly, the Court must decide whether to dismiss or stay the action.

When all claims have been referred to arbitration and a stay is requested, the

Court must grant the stay. See Katz v. Cellco P’ship, 794 F.3d 341, 345 (2d

Cir. 2015). However, when a stay is not requested, the district court has


                                         18
discretion in determining whether to stay or dismiss the case pending

arbitration. See Benzemann v. Citibank N.A., 622 F. App’x 16, 18 (2d Cir.

2015) (summary order) (concluding that district court was not required to enter

a stay where parties did not request one); accord Castellanos v. Raymours

Furniture Co., Inc., 291 F. Supp. 3d 294, 302 (E.D.N.Y. 2018) (“Although

defendant’s motion requests that the Court dismiss the action, the Court

concludes that a stay is appropriate.”).

      Here, neither party has requested a stay, and Defendants have explicitly

asked for this action to be dismissed. (See Def. Br. 9 (“[T]his action should be

dismissed and binding arbitration compelled.”); id. at 20 (“[T]his Court should

dismiss the pending action and compel arbitration[.]”); Def. Reply 11 (“Based

upon the foregoing, it is respectfully requested that the Court dismiss this

action and compel arbitration.”)). 7 However, Defendants’ only argument in

support of the Court dismissing, rather than staying, the matter consists of a

single footnote providing in its entirety: “While the FAA requires a stay of any

action subject to a valid arbitration agreement, this Court has the discretion to

dismiss this action if all the issues raised are arbitrable.” (Def. Br. 9 n.3 (citing

Germosen v. ABM Indus. Corp., No. 13 Civ. 1978 (ER), 2014 WL 4211347, at *7

(S.D.N.Y. Aug. 26, 2014))). Defendants’ bare assertion fails to persuade the



7     In Defendants’ opening brief, they requested that if the Court denied their motion to
      compel arbitration, it stay this action pending the resolution of the class action
      arbitration. (See Def. Br. 18-20). However, after Defendants filed their opening brief,
      Plaintiffs opted out of the class arbitration. (See Plaintiffs’ Response to Defendants’
      First Notice of Supplemental Authority (Dkt. #27) at 2). Defendants concede that their
      request for a stay pending resolution of the class arbitration would be moot once
      Plaintiffs opted out of the class settlement. (See Def. Reply 11 n.5).

                                             19
Court that it should dismiss, instead of stay, the matter, particularly where

courts in other JetSmarter cases have recognized that a stay promotes the

expeditious resolution of the dispute. See, e.g., Scaba v. JetSmarter, Inc., Civil

Action No. 18-17262 (MAS) (DEA), 2019 WL 3947510, at *7 (D.N.J. Aug. 21,

2019); Davimos v. JetSmarter, Inc., Civil Action No. 18-15144 (MAS) (DEA),

2019 WL 3082643, at *5 (D.N.J. July 15, 2019); Koons v. JetSmarter, Inc., Civil

Action No. 18-16723 (MAS) (DEA), 2019 WL 3082687, at *6 (D.N.J. July 15,

2019). The Court therefore denies Defendants’ motion to dismiss and stays the

matter pending the completion of arbitration pursuant to Section 3 of the FAA.

                                    CONCLUSION

      For the reasons stated in this Opinion, Defendants’ motion to compel

arbitration is GRANTED. The Clerk of Court is ORDERED to terminate the

motion at docket entry 16 and to stay the case. The Parties are ordered to

update the Court on or before March 27, 2020, regarding the status of any

arbitration.

      SO ORDERED.

Dated:         October 7, 2019
               New York, New York            __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        20
